SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): January 17, 2012 ALLIANCE DATA SYSTEMS CORPORATION (Exact Name of Registrant as Specified in Charter) DELAWARE 001-15749 31-1429215 (State or Other Jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) 7, SUITE 700 PLANO, TEXAS 75024 (Address and Zip Code of Principal Executive Offices) (214) 494-3000 (Registrant’s Telephone Number, including Area Code) NOT APPLICABLE (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act Item 7.01 Regulation FD Disclosure. On January 17, 2012, Alliance Data Systems Corporation issued a press release providing an update on its Private Label segment. A copy of this press release is attached hereto as Exhibit 99.1. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit No. Document Description Press release dated January 17, 2012 providing an update for the Private Label segment. The information contained in this report (including Exhibit 99.1) shall not be deemed "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, except as expressly set forth by specific reference in such a filing. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Alliance Data Systems Corporation Date: January 17, 2012 By: /s/ Charles L. Horn Charles L. Horn Executive Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit No. Document Description Press release dated January 17, 2012 providing an update for the Private Label segment.
